         Case 1:20-cv-00445-RJL Document 22 Filed 06/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )


            NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS

       To the Clerk of the Court and all parties of record:

       Please take notice that the undersigned attorney, Charles E.T. Roberts of the United

States Department of Justice, Civil Division, Federal Programs Branch, is hereby entering his

appearance as counsel for Defendants in the above-captioned case.

Dated: June 23, 2020                   Respectfully Submitted,
                                       JOSEPH H. HUNT
                                       Assistant Attorney General
                                       BRIGHAM J. BOWEN
                                       Assistant Branch Director

                                       /s/ Charles E.T. Roberts
                                       CHARLES E.T. ROBERTS (PA Bar #326539)
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, DC 20005
                                       Tel: (202) 305-8628
                                       Facsimile: (202) 616-8460
                                       Email: charles.e.roberts@usdoj.gov

                                       Counsel for Defendants
          Case 1:20-cv-00445-RJL Document 22 Filed 06/23/20 Page 2 of 2




                                 CERTIFICATE OF FAMILIARITY

       Pursuant to Local Civil Rule 83.2(j), I hereby certify that I am personally familiar with the

Local Rules of this Court.



                                                     /s/ Charles E.T. Roberts
                                                     Charles E.T. Roberts
